206 F.3d 1300 (8th Cir. 2000)
United States of America, Appellee,v.Jose Guadalupe Serrano-Sanchez, also known as Carlos Alvarez, also known as Pedro Guerro, also known as Antonio Villaescusa-Ibarra, also known as Arturo Orosco, also known as Jose Sorrano Sanchez, also known as Carlos Savala Alvarez, also known as Jose Guadalupe Sanchez, Appellant.
No. 00-1629 NE
United States Court of Appeals FOR THE EIGHTH CIRCUIT
Submitted: March 10, 2000Decided: March 20, 2000

On Appeal from the United States District Court for the District of Nebraska.
Before Richard S. Arnold, Beam, and Murphy, Circuit Judges.
PER CURIAM.


1
Appellant is hereby granted leave to proceed on appeal in forma pauperis. The Clerk is directed to appoint counsel to represent him.


2
The procedure in which a district court certifies that an appeal is not taken in good faith, and denies leave to proceed on appeal in forma pauperis, should be limited to civil cases. In direct criminal appeals, district courts should process a notice of appeal in the ordinary fashion. If counsel believes that the appeal is frivolous, the Anders-Penson procedure should be followed.1 The Court of Appeals will then determine the course of the appeal.



NOTE:


1
  Anders v. California, 386 U.S. 738 (1967); Penson v. Ohio, 488 U.S. 75 (1988).